            Case 1:20-cv-11208-FDS Document 1 Filed 06/23/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                              :
THOMAS WALTER,                                :
                                              :
                       Plaintiff,             :
                                              :      No._____________________
       v.                                     :
                                              :
ZETTASET, INC., TIMOTHY REILLY,               :
AND JAMES VOGT,                               :
                                              :
                       Defendants.            :
                                              :

                          DEFENDANTS’ NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332 and 1441, DEFENDANTS Zettaset, Inc., Timothy Reilly,

and James Vogt (together collectively herein “Defendants”), hereby remove the above-captioned

action from the Superior Court Department of the Trial Court of Middlesex County,

Massachusetts, to the United States District Court for the District of Massachusetts. In support

thereof, Defendants respectfully state as follows:

I.     The State Court Action

       On or about March 23, 2020, Plaintiff Thomas Walter (“Plaintiff”) commenced an action

in the Superior Court Department of the Trial Court of Middlesex County, Massachusetts,

captioned Thomas Walter v. Zettaset, Inc., Timothy Reilly and James Vogt, Civil Action No.

2081CV00802, by filing a Complaint and Jury Demand against Defendants in that Court. The

Complaint asserts a claim for non-payment of wages under Chapter 149 of the Massachusetts

General Laws, as well as claims for breach of contract and unjust enrichment. Defendant

Zettaset, Inc. received service of the Complaint on June 4, 2020. Defendants Reilly and Vogt
           Case 1:20-cv-11208-FDS Document 1 Filed 06/23/20 Page 2 of 4



received service of the Complaint on June 19, 2020. True and complete copies of all process,

pleadings and orders that have been received by Defendants are attached hereto as Exhibit A.

II.    Removal of the State Court Action

       This is a civil action of which this Court has original jurisdiction under the provisions of

28 U.S.C. § 1332, and is one that may be removed to this Court by Defendant pursuant to the

provisions of 28 U.S.C. § 1441, in that it is a civil action involving a diversity of citizenship.

       Plaintiff is a resident of Groton, Middlesex County, Massachusetts. Defendant Zettaset,

Inc. is a Delaware corporation with its principal place of business in California. Defendants

Timothy Reilly and John Vogt are both residents of California. There is complete diversity of

citizenship, and the amount in controversy is in excess of $75,000.00. Therefore, this Court has

original jurisdiction of this action under the provisions of 28 U.S.C. § 1332, and Defendant is

entitled to have this action removed to this court pursuant to 28 U.S.C. § 1441.

       This Petition for Removal is filed with this court within 30 days after receipt by

Defendants on June 4, 2020 and June 19, 2020 of a copy of the initial pleading setting forth the

claim for relief upon which such action is based and the summons.

III.   Venue

       The District of Massachusetts, Eastern Division, is the judicial district and division

embracing the place where the state court action is pending. Under 28 U.S.C. § 1441(a),

therefore, it is the proper district and division to which this case should be removed.

IV.    Procedural Compliance

       To be timely, removal must be accomplished within 30 days after the defendant first

receives, by service or otherwise, a copy of the initial pleading. 28 U.S.C. § 1446(b). Removal

of this action is timely because less than 30 days have elapsed since service on June 4, 2020 and
          Case 1:20-cv-11208-FDS Document 1 Filed 06/23/20 Page 3 of 4



June 19, 2020, when Defendants received a copy of Plaintiff’s Complaint. As noted above, true

and correct copies of all process, pleadings and orders that have been received by Defendants are

attached as Exhibit A in accordance with Section 1446(a). Defendants will promptly file a copy

of this Notice of Removal with the Clerk of the Superior Court Department of the Trial Court of

Middlesex County and will serve such Notice on Plaintiff in accordance with Section 1446(d).

Pursuant to Local Rule 81.1, certified copies of all documents filed in the District Court will be

forwarded to the Court within 28 days of the filing of this Notice.

       WHEREFORE, Defendants respectfully request that the state court action referred to

herein be removed to this Court pursuant to 28 U.S.C. § 1441 and in accordance with the

procedures set forth at 28 U.S.C. § 1446.

                                                  Respectfully Submitted,


                                                  /s/ Timothy F. Murphy
                                                  ___________________________________
                                                  Timothy F. Murphy, Esq.
                                                  BBO No. 556429
                                                  Counsel for Respondent
                                                  Skoler, Abbott & Presser, P.C.
                                                  One Monarch Place, Suite 2000
                                                  Springfield, Massachusetts 01144
                                                  Tel.: (413) 737-4753/Fax: (413) 787-1941
Dated: June 23, 2020                              E-Mail: tmurphy@skoler-abbott.com
          Case 1:20-cv-11208-FDS Document 1 Filed 06/23/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I, Timothy F. Murphy, hereby certify that, on June 23, 2020, true and accurate copies of
Defendants’ Notice of Removal and the Exhibit thereto were filed electronically with the Clerk
of the U.S. District Court for the District of Massachusetts through the ECF system and served
upon the following counsel of record electronically:

                                     Beth R. Myers, Esq.
                           Powers, Jodoin, Margolis & Mantell LLP
                              111 Devonshire Street, Suite 400
                                      Boston, MA 02109
                           Email: beth@theemploymentlawyers.com


                                                 /s/ Timothy F. Murphy
                                                 ___________________________________
                                                 Timothy F. Murphy, Esq.
